DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2 and 5-6 are pending
Claims 3-4 and 8-9 are now canceled
Claims 7 and 10-11 were previously withdrawn from consideration
Claim 1 is currently amended
Claims 1-2 and 5-6 are rejected

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "according to claim 3” on line 2.  A claim cannot depend on a canceled claim.
Claim 6 recites the limitation "according to claim 3” on line 2.  A claim cannot depend on a canceled claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 5-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,104,594. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broad enough to be read upon the patent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (WO 2014/178289) (hereinafter “Yamanaka”) as evidenced by Tanabe et al. (U.S. 5,811,012) (hereinafter “Tanabe”) and in view of Morita et al. (U.S. 2009/0165829 A1) (hereinafter “Morita”).

Regarding Claim 1:
Yamanaka teaches a conductive aqueous solution production device (see FIG. 5) comprising:
an ion exchange device configured to circulate raw water (e.g., the non-regenerative ion exchange device shown in FIG. 5 and described in second full paragraph of page 4 of the machine translation of Yamanaka, known in the art to include a mixed resin/mixed bed ion exchanger as disclosed on lines 11-14 of col. 10 of Tanabe); and
a conductivity-imparting substance supply device 4 configured to add a conductivity-imparting substance to the raw water, which has passed through the ion exchange device, to generate a conductive aqueous solution (see FIG. 5 and the fifth full paragraph on page 4 of the machine translation of Yamanaka) (Examiner’s note:  The limitations “wherein ions, which are generated by dissolving the conductivity-imparting substance in the raw water having passed through the ion exchange device and impart conductivity to the raw water, are cations, and the ion exchange device is filled with a cation exchanger” relates to intended use of the device).
Yamanaka does not explicitly teach wherein the conductivity-imparting substance is ammonia, as recited in amended, independent claim 1.
Morita teaches a membrane apparatus system (see Morita FIG. 3) wherein ammonia water is added to an aqueous solution to further adjust pH (see Morita paragraph 34).
Yamanaka and Morita are analogous inventions in the art of teaching an aqueous solution system.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to substitute the conductivity-imparting substance of Yamanaka with the conductivity-imparting substance (ammonia) of Morita to achieve the same desirable result of imparting conductivity to the raw water of Yamanaka (see Morita paragraph 34).
	
Regarding Claim 2:
The combination of Yamanaka as evidenced by Tanabe and in view of Morita teaches the conductive aqueous solution production device according to claim 1, wherein Yamanaka further teaches a separation distance between an outlet of the ion exchange device and an addition point of the conductivity-imparting substance by the conductivity imparting substance device (see FIG. 5) but fails to specify a separation distance between an outlet of the ion exchange device and an addition point of the conductivity-imparting substance by the conductivity imparting substance device as being 5 m or less.  However, such a modification would have been obvious in order minimize a floor space occupied by the device in a particular application (e.g., the non-regenerative ion exchange device shown in FIG. 5 and described in second full paragraph of page 4 of the machine translation of Yamanaka).

Regarding Claim 5:
	The combination of Yamanaka as evidenced by Tanabe and in view of Morita teaches the conductive aqueous solution production device according to claim 3, wherein the limitation of the raw water being pure or ultrapure water is merely the material worked upon and the limitation of a metal ion concentration of 10 ng/L or less relates to intended use and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have a metal ion concentration of 10 ng/L or less (e.g., the non-regenerative ion exchange device shown in FIG. 5 and described in second full paragraph of page 4 of the machine translation of Yamanaka).

Regarding Claim 6:
	The combination of Yamanaka as evidenced by Tanabe and in view of Morita teaches the conductive aqueous solution production device according to claim 3, wherein the limitation of a metal ion concentration in the raw water after passing through the ion exchange device is 10 ng/L or less relates to intended use and it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to have a metal ion concentration of 10 ng/L or less (e.g., the non-regenerative ion exchange device shown in FIG. 5 and described in second full paragraph of page 4 of the machine translation of Yamanaka).

Other Reference Considered
Sugawara Hiroshi et al. (JP 2016/076589 A) (hereinafter “Sugawara”) teaches an ammonia-dissolved water supply system.

Response to Arguments
Applicant's arguments filed 03/07/2022 and 03/11/2022 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous 112(f) claim interpretation/analysis has been considered and is now withdrawn.
A new 112(b) claim rejection has been made (see above).
Regarding the previous double patenting rejection, the instant claims are broad enough to be read upon the patent claims, hence the rejection is still maintained.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Primary Examiner, Art Unit 1773